United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 04-20415
                          Conference Calendar



JASON LEON RAY,

                                      Plaintiff-Appellant,

versus

S. EDGAR, Deputy Sheriff; TOMMY THOMAS, Sheriff; HARRIS COUNTY
SHERIFF’S DEPARTMENT; COUNTY OF HARRIS, TEXAS,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-2913
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jason Leon Ray, Texas prisoner # 955809, appeals from the

district court’s grant of summary judgment in favor of defendants

S. Edgar and Tommy Thomas on Ray’s excessive force claims under

42 U.S.C. § 1983.   Ray argues that the district court erred in

granting the defendants’ summary judgment motion prior to

receiving his response.     Ray notes that he was proceeding pro se

in the district court, and he contends that he was never informed

of a time limit to respond to the defendants’ motion for summary

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20415
                                  -2-

judgment and that he was ignorant of the local rules of the

district court.

     The sole notice requirement when a motion for summary

judgment has been filed is that the motion must be served at

least 10 days before the summary judgment hearing is held.      See

FED. R. CIV. P. 56(c); Enplanar, Inc. v. Marsh, 11 F.3d 1284,

1293 n.11 (5th Cir. 1994).    A court satisfies the notice

requirements of Rule 56 if local rules require that a response to

a summary judgment motion be filed within a specified period.

See Rodriguez v. Pacificare of Tex., Inc., 980 F.2d 1014, 1020

(5th Cir. 1993).   The local rules of the district court provide

sufficient notice for a pro se litigant such as Ray.    See

S.D. TEX. CIV. R. 7.3 & 7.4; Martin v. Harrison County Jail,

975 F.2d 192, 193 (5th Cir. 1992).

     Ray also argues that the district court would not have

granted summary judgment had it considered the evidence presented

in his late-filed response to the defendants’ summary judgment

motion.   In considering an argument that the grant of summary

judgment was improper, this court considers “only the evidence

that was in front of the district court.”    Wallace v. Texas Tech

Univ., 80 F.3d 1042, 1047 (5th Cir. 1996).    Because Ray has

failed to provide a “valid excuse” for his failure to produce the

evidence prior to the district court’s ruling on the summary

judgment motion, he has not shown that he is entitled to relief.

See id. at 1052.
                     No. 04-20415
                          -3-

The judgment of the district court is AFFIRMED.